Citation Nr: 1755420	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right side pain.

2.  Entitlement to service connection for a bilateral, lower extremity peripheral nerve condition, to include as secondary to service-connected left ear hearing loss or service-connected tinnitus.

3.  Entitlement to service connection for vertigo, claimed as loss of balance and inability to walk straight.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected left ear hearing loss or service-connected tinnitus.

5.  Entitlement to service connection for fatigue, to include as secondary to service-connected left ear hearing loss or service-connected tinnitus.

6.  Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected left ear hearing loss or service-connected tinnitus.

7.  Entitlement to an increased rating for left ear hearing loss, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to March 1974.

The Veteran's hearing loss claims come before the Board of Veterans' Appeals (Board) on appeal from May 2009, November 2009, and May 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran filed Notice of Disagreements (NODs) in August 2009, December 2009, and June 2010.  The RO issued a Statement of the Case (SOC) in February 2012.  In April 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's remaining claims come before the Board on appeal from a May 2011 rating decision of the RO in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran filed a NOD in April 2012.  The RO issued a SOC in October 2014.  In October 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

In March 2015, the Board remanded this case for further development.  The Board also found that the Veteran's August 2009 NOD was a valid disagreement with the May 2009 rating decision that denied his claim of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a low back disorder.  Therefore, the Board remanded that issue for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In November 2016, the AOJ sent the Veteran a SOC; however, the Veteran did not file a timely substantive appeal as to that issue.  Accordingly, it is no longer on appeal before the Board.

Regarding the Veteran's claim of entitlement to service connection for a lower extremity peripheral nerve condition and vertigo, the Board notes that the Veteran's initial claim was for service connection for "pain in...legs (causes loss of balance and inability to walk straight)."  The evidence developed during the processing of this claim reflects that in addition to a lower extremity peripheral nerve condition, the Veteran has also been diagnosed with vertigo.  Pursuant to relevant case law, a veteran may identify the scope of a claim by reference "to a body part or system that is disabled or by describing symptoms of the disability."  The factors for the adjudicator to consider, in determining the scope of a claim, are a veteran's descriptions of the claim and symptoms as well as the information submitted, or obtained by VA, in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Given the foregoing, the Board has recharacterized the issues as styled on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holdings in Clemons and Brokowski.

Review of the file reveals that in February 2016, the Veteran submitted an incomplete Power of Attorney form, VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In a May 2016 letter, the AOJ informed the Veteran that the VA Form 21-22 was incomplete and asked him to submit a complete form.  The Veteran did not respond.  In light of the foregoing, the Board finds that the Veteran is unrepresented in his appeal before the Board.  See 38 C.F.R. § 14.631 (f) (2017); see also Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").

The issue of entitlement to service connection for a headache condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence of record does not show a diagnosis of or treatment for a disability manifested by right side pain during the pendency of this claim.

2.  The probative evidence of record shows that the Veteran does not have a bilateral, lower extremity peripheral nerve condition that is etiologically related to his military service or to a service-connected disability.

3.  The Veteran's benign positional vertigo is related to his active duty service.

4.  The probative evidence of record does not show that the Veteran has chronic fatigue syndrome or other fatigue-related condition.

5.  The medical evidence of record does not demonstrate a right ear hearing loss disability, as defined by VA regulations.

6.  During the pendency of the appeal, the Veteran's hearing loss manifested, at worst, as Level XI hearing loss in the service-connected left ear and as Level I hearing loss in the nonservice-connected right ear.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right side pain have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for establishing service connection for a bilateral, lower extremity peripheral nerve condition have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for establishing service connection for vertigo have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for establishing service connection for chronic fatigue syndrome or other fatigue-related condition have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for establishing service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

6.  The criteria for a disability rating in excess of 10 percent for left ear hearing loss are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.383, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of January 2009, June 2010, and February 2016 letters to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303(a).  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  Secondary service connection is provided for disability that is caused by a service connected disease or disability; or that is aggravated by a service connected disease or disability.  38 C.F.R. § 3.310(a), (b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A. Right Side Pain

The Veteran seeks entitlement to service connection for a condition manifested by right side pain.  

VA and private treatment records are silent as to complaints of or treatment for a condition manifested by right side pain.  After a January 2011 VA examination, the Veteran was diagnosed with low back strain.  During the January 2015 hearing, the Veteran clarified his contention that he had pain on the right side of his back due to an in-service back injury.  

In the present case, there is simply no evidence of a current disability manifested by right side pain, distinct and separate from the low back condition for which service connection has previously been denied and which is no longer on appeal, as discussed above.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold).

Accordingly, in the absence of competent evidence of a current disability during the period of the claim, service connection is not warranted on any basis and must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

B. Bilateral Lower Extremity Peripheral Nerve Condition

Service treatment records are silent for complaints of or treatment for any lower extremity nerve conditions.  During the Veteran's March 1974 discharge examination, he denied any relevant symptoms, and his lower extremities and neurologic system were evaluated as clinically normal.  

In September 1978, the Veteran filed a claim of entitlement to service connection for hearing loss and a back problem.  During a March 1979 VA examination, the Veteran reported that his only major complaint, other than hearing loss, was intermittent low back pain.  He did not mention a lower extremity condition.  

A March 1992 private treatment record shows that the Veteran reported polyuria and polydipsia.  On examination, his central nervous system was within normal limits, and his blood sugar was 381.  He was diagnosed with diabetes.  Subsequent private treatment records dated through October 1999 show no complaints related to the lower extremities and a normal central nervous system.  A February 2000 private treatment record shows that the Veteran reported burning feet, and he was diagnosed with neuropathy.  A July 2003 private treatment record shows that the Veteran had uncontrolled diabetes with blood sugar readings over 350.  A February 2004 private treatment record shows that the Veteran reported burning and pain in his feet, and he was diagnosed with neuropathy.  

During an October 2005 VA initial visit, the Veteran was diagnosed with diabetes with neuropathy.  

A January 2007 private treatment record shows that the Veteran had neuropathy secondary to type II diabetes.  

During a January 2011 VA examination, the Veteran was diagnosed with Charcot Marie Tooth disease with severe sensorimotor polyneuropathy.  The examiner opined that the Veteran's neuropathy was not related to service because "[t]here was no evidence of any neuropathy during active duty and this appears to [be] a more recent problem in the last 10 years."  

In a June 2016 opinion, a VA examiner opined that the Veteran's left ear hearing loss and tinnitus did not cause or aggravate his neuropathy because hearing loss and tinnitus have no effect on the peripheral nervous system.

As an initial matter, the Board notes that the Veteran has been diagnosed with Charcot Marie Tooth disease and neuropathy.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With regard to direct service connection, the Veteran has not alleged, and there is no other evidence to suggest, that a lower extremity peripheral nerve condition first manifested during service.  As noted above, the Veteran's service treatment records contain no complaints or treatment related to this condition, and the Veteran's lower extremities and neurologic system were evaluated as clinically normal during a separation examination in March 1974.  Following service separation, the evidence of record shows no complaints, diagnosis, or treatment for a peripheral nerve condition until February 2000, over 20 years after the Veteran's discharge, when he reported burning feet and was diagnosed with diabetic neuropathy.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Veteran has never contended that any aspect of service was applicable in his case and none of his attending clinicians noted reports by the Veteran of any symptoms or events in service relevant to his lower extremity peripheral nerve condition.  

The Board also finds that the January 2011 VA opinion is highly persuasive to the issue at hand.  The conclusions are shown to have been based upon a thorough review of the claims file, physical examination of the Veteran, and acknowledgement of the Veteran's statements regarding the onset and nature of his symptoms.  Moreover, the opinion is supported by a sufficient explanation and reference to pertinent evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination reports "must be read as a whole" to determine the examiner's rationale).  There is no contrary opinion of record.  

The Veteran's main contention with respect to his lower extremity peripheral nerve condition is that it was caused or aggravated by his service-connected left ear hearing loss and/or tinnitus.

After reviewing the foregoing evidence, the Board finds that service connection is not warranted on a secondary basis.  The Board finds the June 2016 VA opinion is highly persuasive to the issue of whether hearing loss or tinnitus caused or aggravated the Veteran's peripheral nerve condition.  The Board places great probative weight on the VA opinion in this case, as it is consistent with the evidence of record and based upon medical knowledge and skill, as well as a review and analysis of the Veteran's specific disability picture.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There are no contrary medical opinions of record.  

The Board has also considered the Veteran's assertions that his peripheral nerve condition is caused by his service-connected hearing loss and/or tinnitus.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of a peripheral nerve condition, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed peripheral nerve condition is related to hearing loss and/or tinnitus, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hence, his assertions in this regard have no probative value.

Based on a review of the record evidence, the Board concludes that service connection for a lower extremity peripheral nerve condition is not warranted.  Although the record evidence shows that the Veteran currently has this condition, it does not indicate that it has a causal connection to or is associated with his active military service or to a service-connected disability.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).

C. Vertigo

Service treatment records show that the Veteran reported total loss of hearing in his left ear after a flight to Germany in March 1973.  He also reported feeling "off balance."  He was diagnosed with an injured cochlear nerve.  In April 1973, the Veteran reported continuing vertigo, and he was referred for a neurology consultation.  The impression was damage to the left auditory nerve and end organ.   

During a January 2011 VA examination, the Veteran reported that he began having lightheadedness/vertigo following his loss of hearing in the left ear.  He indicated that it seemed to improve after service, until about 10 to 12 years ago, when it reoccurred.  He reported daily episodes of vertigo/dizziness lasting minutes or less.  The VA examiner diagnosed the Veteran with benign positional vertigo and opined that the Veteran's vertigo was as least as likely as not caused by or the result of the vertigo shown during active duty.  The examiner explained that there was evidence of left ear canal paralysis on cold calorics during service, which was "consistent with semicircular canal injury at the time of his hearing loss on the left."  The examiner indicated that "[a]lthough his symptoms improved for many years, it is likely that his current complaints are due to this old injury."  There is no contrary opinion of record.

Here, the Veteran has a current diagnosis of benign positional vertigo as shown in the January 2011 VA examination report.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, the record reflects that the Veteran was diagnosed with vertigo during service.  Accordingly, the second Shedden element, in-service disease, injury, or event, has also been satisfied.  Id.  Moreover, the January 2011 VA examiner opined that the Veteran's current vertigo was at least as likely as not related to his complaints of vertigo in service.  Thus, the third Shedden element, nexus, is also satisfied.  Id.  

Based on the foregoing, the Board finds that entitlement to service connection for benign position vertigo is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D. Fatigue

Service treatment records are silent for complaints, findings, or diagnoses of chronic fatigue during service.  Similarly, post-service VA and private treatment records do not show a diagnosis of chronic fatigue syndrome or of a fatigue-related disorder at any time during the appeal period.  A December 2013 VA treatment record shows that the Veteran was mildly fatigued due to anemia, and an August 2015 VA treatment record shows that the Veteran reported tiredness when his blood sugars were low.  

The Veteran was afforded a VA examination in June 2016.  The Veteran reported that he had decreased strength, shortness of breath, and a lack of motivation.  He also reported a history of diabetes and uncontrolled blood pressure.  He indicated that he feels fatigued in the mornings because he does not sleep well due to not being able to breathe when lying flat.  He also reported that he was diagnosed with sleep apnea, but that he does not use his CPAP machine.  He indicated that he was diagnosed with decreased kidney function.  The VA examiner opined that after a review of medical literature, the medical record, and evaluation of the Veteran, chronic fatigue syndrome was not found.  The examiner explained that the Veteran did not have symptoms suggesting a diagnosis of chronic fatigue syndrome.  The examiner indicated that the phrase "chronic fatigue" refers to subjective symptoms of exhaustion or lack of energy for six months or longer and is generally symptoms of another condition-not a disease in itself, whereas chronic fatigue syndrome refers to long-standing severe and disabling fatigue without a proven physical or psychologic cause.  The examiner noted that the Veteran had multiple medical issues that can cause fatigue, including diabetes, hypertension, obesity, obstructive sleep apnea, end stage renal disease, and anemia.  

In this case, the evidence of record simply does not establish current diagnoses of chronic fatigue syndrome.  Moreover, the evidence of record does not contain any evidence of a chronic disability related to chronic fatigue syndrome at any time proximate to, or since, the claim.  Specifically, treatment records and examination reports associated with the claims file do not indicate a diagnosis of, or treatment for, chronic fatigue syndrome or a fatigue-related condition.  In fact, treatment records reflect that complaints of fatigue were consistently attributed to other, non-service connected conditions, and the June 2016 VA examiner specifically found that the Veteran did not have chronic fatigue syndrome because any fatigue he experienced was a symptom of his other, multiple non-service connected conditions.

Thus, the most probative evidence does not reflect diagnoses of chronic fatigue syndrome.  The Board recognizes the Veteran's belief that he has chronic fatigue syndrome.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced symptoms related to the claimed disability.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as diagnosis of chronic fatigue syndrome.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In sum, the Veteran has not satisfied the necessary element of a present disability for chronic fatigue syndrome or a fatigue-related disorder, and thus, further discussion of the in-service incurrence or nexus elements is not necessary.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for fatigue, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

E. Right Ear Hearing Loss

The Veteran was afforded a VA audiological examination in November 2006.  The report of examination reflects that results for the right ear were not reported due to poor reliability.  Specifically, the speech reception threshold was well within the normal range, but pure tone thresholds were at the upper limits of normal to a mild hearing loss in the low to mid frequencies.  Additionally, the Veteran's responses in the right ear were inconsistent.  

The Veteran was afforded a VA audiological examination in December 2006.  On that date, pure tone thresholds, in decibels, were as follows: 

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 	
RIGHT
15
10
10
10
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

The Veteran was afforded a VA audiological examination in April 2009.  The report of examination reflects that results for the right ear were not reported due to poor reliability.  Specifically, speech reception threshold was in the normal range, while the pure tone average, after reinstruction, was in the mild hearing loss range.  Additionally, otoacoustic emissions were present in the right ear for the 1.5 kHz-4 kHz range, indicating thresholds no poorer than 25dB for those frequencies (i.e. normal hearing).  The examiner concluded that the reliability of the Veteran's responses was "too poor to determine if a current [right ear] hearing loss exists; however, objective tests suggest that hearing is within the normal range."  

The Veteran was afforded a VA audiological examination in March 2010.  The examiner indicated that "[d]espite repeated attempts and reinstruction, the test results were not reliable and are not suitable for rating purposes."  Specifically, there was variability in responses to pure tones of up to 25 dB with retest (more than could reasonably be expected from test-retest variability).  Additionally, otoacoustic emissions were present in the right ear consistent with normal hearing per VA standards and inconsistent with the elevated thresholds obtained in the right ear during testing.  

The Veteran was afforded a VA audiological examination in June 2011.  On that date, pure tone thresholds, in decibels, were as follows: 

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 	
RIGHT
15
15
10
20
25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear.

The Veteran was afforded a VA audiological examination in June 2016.  The report of examination reflects that results for the right ear could not be tested due to poor reliability.  Specifically, despite repeated attempts and reinstruction, the test results were not reliable and were not suitable for rating purposes.  There was variability in responses to pure tones up to 20 dB with retest for the right ear (more than could be expected from test-retest variability) and the fair speech recognition score obtained for the right ear was inconsistent with observed communication abilities.  

The Board has considered whether to remand this matter for a new VA examination in light of the unreliable audiological test results obtained in June 2016.  The Board notes that audiometric testing was deemed invalid on three separate occasions due to the discrepancies between the speech reception thresholds and the pure tone averages, as well as normal otoacoustic emissions reflective of normal hearing in the right ear, despite repeated attempts to ascertain true organic hearing thresholds and speech recognition.  The reasonable inference to be taken from these examinations, to include the June 2016 examination, is that the Veteran was not fully cooperating with the examination.  The Board will not order another audiological examination under these circumstances.  The Veteran has not submitted audiometric results showing right ear hearing loss by VA standards.  Based on the foregoing, the Board finds that the examinations of record to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for right ear hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board finds that the Veteran has not had, at any point during the pendency of his claim, right ear hearing loss as contemplated by 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA audiometric testing has never reflected auditory thresholds of 40 decibels or greater, or auditory thresholds for at least three of the relevant frequencies of 26 decibels or greater, or Maryland CNC speech recognition scores of less than 94 percent.  See 38 C.F.R. § 3.385.  

In reaching this determination, the Board notes that the Veteran is competent to report hearing difficulties but unfortunately, as a layperson, the Veteran does not have the requisite expertise to provide a competent opinion as to whether he has a current right ear hearing loss disability in accordance with VA standards, as such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Specifically, the results of an audiogram administered by a state-licensed audiologist is the only type of evidence deemed competent to show a hearing impairment for VA purposes.  Here, the audiogram results show no such impairment. 

In sum, absent any current diagnosis of a right ear hearing loss disability in accordance with VA standards, an award of service connection for right ear hearing loss is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for right ear hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III. Increased Rating

The Veteran contends that his left ear hearing loss disability is more severe than reflected in his current disability rating of 10 percent.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86.

Where, as here, impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will generally be assigned a Roman numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f).  However, under the VA provisions governing paired organs, where there is service-connected hearing impairment in one ear compensable to a degree of 10 percent or more and hearing impairment in the other ear as the result of a nonservice-connected disability, which is not the result of the Veteran's own willful misconduct and which meets the criteria for a disability under 38 C.F.R. § 3.385, the rate of compensation shall be paid as if the bilateral hearing loss were the result of the service-connected disability.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3); VAOPGCPREC 32-97, 62 Fed. Reg. 63605 (1997).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Turning to the evidence of record, the Veteran was afforded a VA audiological examination in December 2006.  On that date, pure tone thresholds, in decibels, were as follows: 

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 	
RIGHT
15
10
10
10
20
LEFT
105+
105+
105+
105+
105+

The pure tone threshold average was 12.5 decibels in the right ear and 105 decibels in the left ear.  Speech recognition could not be tested for the left ear and was 96 percent in the right ear.  These results correspond to a level XI acuity in the left ear.  38 C.F.R. §§ 4.85, 4.86, Table VIa.  As the right ear findings do not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385, the nonservice-connected right ear is assigned a level I acuity.  See 38 C.F.R. § 3.383(a)(3); 4.85(f).  Applying these results to Table VII, a 10 percent disability rating is warranted.

The Veteran was afforded a VA audiological examination in April 2009.  The report of examination reflects that results were not reported due to poor reliability.  However, the examiner indicated that objective testing suggested that hearing was within normal limits in the right ear.  The examiner also indicated that there was no response to pure tone or speech stimuli in the left ear, which was consistent with previous C&P examinations.  

The Veteran was afforded a VA audiological examination in June 2011.  On that date, pure tone thresholds, in decibels, were as follows: 

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 	
RIGHT
15
15
10
20
25
LEFT
105+
105+
105+
105+
105+

The pure tone threshold average was 17.5 decibels in the right ear and 105 decibels in the left ear.  Speech recognition was 98 percent in the right ear and zero percent in the left ear.  These results correspond to a level XI acuity in the left ear.  38 C.F.R. §§ 4.85, 4.86, Table VIa.  As the right ear findings do not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385, the nonservice-connected right ear is assigned a level I acuity.  See 38 C.F.R. § 3.383(a)(3); 4.85(f).  Applying these results to Table VII, a 10 percent disability rating is warranted.

The Veteran was afforded a VA audiological examination in June 2016.  As discussed in detail above, the report of examination reflects that results for the right ear could not be tested due to poor reliability.  Results were also not reported for the left ear, although the examiner noted that there was no reception of speech in that ear.  Giving the Veteran the benefit of the doubt, the Board finds that these results correspond to a level XI acuity in the left ear.  As discussed above, the right ear findings do not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385, and the nonservice-connected right ear is assigned a level I acuity.  See 38 C.F.R. § 3.383(a)(3); 4.85(f).  Applying these results to Table VII, a 10 percent disability rating is warranted.

Based on the evidence above, the Board finds that the audiometric testing fails to reflect that the Veteran's current left ear hearing loss disability meets the criteria to warrant a rating in excess of 10 percent at any time during the appeal period.  

The Board acknowledges the Veteran's assertions regarding the severity of his hearing loss and how it has affected his daily activities.  The Board acknowledges that the Veteran is competent to report the symptomatology associated with his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's assertions that he has trouble hearing are corroborated by the results of his audiogram testing, which show profound deafness and significantly limited speech intelligibility in his left ear.  However, as noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on objective audiometric test results.  Thus, without medical evidence of a hearing loss disability which merits a higher evaluation, the Veteran's condition is properly rated as 10 percent disabling.  

Accordingly, based on the Veteran's audiological examinations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for left ear hearing loss.  In addition, the assignment of staged ratings has been considered and is not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
ORDER

Entitlement to service connection for right side pain is denied.

Entitlement to service connection for a bilateral, lower extremity peripheral nerve condition is denied.

Entitlement to service connection for vertigo is granted.

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to a rating in excess of 10 percent for left ear hearing loss is denied.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the remaining issue on appeal.

The Veteran asserts that his headache condition started in service or is caused or aggravated by his left ear hearing loss and/or tinnitus.

Service treatment records show that the Veteran reported total loss of hearing in his left ear after a flight to Germany in March 1973.  He also reported bitemporal headaches.  He was diagnosed with an injured cochlear nerve.  In May 1973, the Veteran reported occasional frontal headaches, and in August 1973, he reported headaches.  

The Veteran was afforded a VA examination in January 2011.  He reported that his headaches started in service and continued to the present day.  The examiner opined that the Veteran's headaches were not related to service because "there is no evidence of a chronic headache disorder in service or in the many years following separation."  

Pursuant to the Board's March 2015 remand, an opinion regarding the relationship between the Veteran's headaches and his service-connection left ear hearing loss and tinnitus was obtained in June 2016.  The examiner opined that the Veteran's headaches "are not affected in any manner by hearing loss or tinnitus" and they have "no relationship at all."  The examiner also indicated that "[a]ny progression of his headache disorder is unrelated to his audiological problems."

The Board finds that these opinions are conclusory and unsupported by an adequate explanation of rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Accordingly, the Board finds that an addendum opinion is needed.

Lastly, as the record reflects that the Veteran receives ongoing VA treatment, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issue on appeal dated from November 2016 to the present.

2. After all available records have been associated with the claims file, return the claims file to the June 2016 VA examiner for an addendum opinion.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

After reviewing the record and, if necessary, examining the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed headache condition had its onset during service or is related to any in-service disease, event, or injury, to include the in-service headaches and/or cochlear nerve injury.

Additionally, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed headache condition is proximately due to or caused by the Veteran's service-connected left ear hearing loss and/or tinnitus.

If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed headache condition was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected left ear hearing loss and/or tinnitus?

If the examiner determines that a headache condition was aggravated by his service-connected left ear hearing loss and/or tinnitus, the examiner should report the baseline level of severity of the headache condition prior to the onset of aggravation.  If some of the increase in severity of the condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a thorough rationale for each opinion given.

3. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


